Hitchcock, J.
The only question which seoms to be presented in this case is, whether there was any sufficient consideration for the note upon which the judgment at law was rendered. Harris was the attorney for the Farmers’ Bank of Canton. As such, he had recovered a judgment against the complainants. They were anxious to obtain time for the payment of this judgment. He was willing to give the time, provided they would pay him his fees, or secure the judgmont. There was nothing unreasonable in this proposition. The complainants were willing to, and did comply with it. They thus thought the consideration was ample. And it seoms to us, there can be no doubt of the validity of the contract. On this ground we sustain the demurrer and dismiss the bill, without inquiring whether the remedy of the complainants, if they have any, was not at law. Bill dismissed.